Citation Nr: 1342771	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbosacral spine strain, claimed as secondary to degenerative joint disease with limited motion and instability of the bilateral knees. 

4.  Entitlement to service connection for a right hip disability, diagnosed as greater trochanteric bursitis, claimed as secondary to service-connected degenerative joint disease with limited motion and instability of the bilateral knees.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1980. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board in January 2012, at which time it was remanded to obtain outstanding Social Security, workers compensation, United States Postal Service, private, and VA treatment records, and for VA examinations of the disabilities.  The Veteran was afforded a May 2013 VA audiological examination, which is adequate for determining the claim of entitlement to service connection for a bilateral hearing loss disability, and outstanding records were requested and obtained or if unavailable, the Veteran was so informed.  Given the forgoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to the issue of service connection for bilateral hearing loss.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  For the reasons discussed below, the Board finds the examinations regarding tinnitus, a lumbar spine and right hip disability were not in full compliance with the prior remand instructions.

The issues of entitlement to service connection for tinnitus, lumbosacral spine strain secondary to a bilateral knee disability and a right hip disability secondary to a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not currently have a hearing loss disability pursuant to VA regulation.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application as to this issue.  VA notified the Veteran in May 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2013.  To the extent that any VCAA notice was insufficient, the Veteran through his detailed arguments has shown a thorough understanding of VA processes and disability criteria.  Accordingly, he was not prejudiced by any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to her claim, she is not prejudiced by VA's failure to satisfy the duty to notify). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The evidence does not suggest that there is outstanding available evidence which would pertain to bilateral hearing loss.  The Board notes that the May 2013 VA audiometric examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received as to this issue. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Certain chronic disorders, including organic diseases of the nervous system (sensorineural hearing loss), will be presumed to be service-connected if manifested to a compensable degree within a year of service discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Here, the claim of entitlement to service connection for a bilateral hearing loss disability turns on whether there is a current hearing loss disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA treatment notes indicate that in December 2005 the Veteran reported experiencing decreased hearing bilaterally.  Audiometric evaluation indicated a bilateral sensorineural hearing loss at 4000 Hz, with borderline normal thresholds at 6000 Hz and above bilaterally.  Hearing aids were not then recommended.

May 2008 VA treatment note indicates that comprehensive audiometry indicated bilateral borderline normal/mild to mild sensorineural hearing loss.  Word recognition skills at the most comfortable listening level indicated that the Veteran had excellent speech discrimination skills in quiet.  In comparison to the December 2005 audiogram, there was a significant decrease in hearing thresholds.  The Veteran was considered a good candidate for open-fit digital hearing aids.  

An audiogram given as part of the May 2013 audiological examination, revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
20
25
25
35
LEFT
20
25
20
20
25

Maryland CNC testing revealed speech recognition of 96 percent in the right ear and 98 percent in the left ear.  The Veteran's hearing loss did not impact the ordinary conditions of his daily life  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the Veteran competent and credible regarding his allegations that he was exposed to loud noises while in service, and that he has difficulty hearing.  The Board finds, however, that the Veteran's assertions are of little or no probative value in deciding the appeal where the medical evidence shows that he does not have a current hearing loss disability pursuant to VA regulations.

In the absence of evidence of a hearing loss disability, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1331 (1997) (requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for a bilateral hearing loss disability is denied because current disability per 38 C.F.R. § 3.385 is not shown.  

Consequently, the Board finds the evidence of record is against the award of service connection for a bilateral hearing loss disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a bilateral hearing loss disability is denied.  


REMAND

In May 2013, pursuant to January 2012 remand directives, the Veteran was afforded VA examination for his tinnitus, lumbar spine and right hip.  The negative nexus opinions were not, however, supported by sound medical reasoning.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).   

The May 2013 examiner indicated that the Veteran was not treated for his low back or right hip until July 2006.  The examiner commented that the Veteran had fallen from a ladder in 1994, and was in a motor vehicle accident in the early 1980s.  

On recent X-ray report, there were minimal findings of degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's low back strain, and minimal degenerative joint disease, degenerative disc disease was due to or aggravated by his bilateral knee condition.  The examiner reasoned that he had reviewed the service treatment and VA treatment records, and read the March and June 2006 letters from Dr. L. Smith.  The examiner described how Dr. Smith had written that the low back pain and right hip pain were due to the Veteran's knee conditions, and the examiner concluded that he could not determine how Dr. Smith had reached this opinion.  The examiner opined that he could not say with certainty if the Veteran's low back condition was due to the ladder fall, motor vehicle accident, knee condition, or a combination of all three.  He observed that there was no evidence of chronicity for a low back condition in the service treatment records, and that there was no continuity of care for a low back condition in the years proximal to military service.  

Recent X-rays of the right hip, to include those in 2006, 2011, and 2013, did not show any major or significant changes, other than some mild degenerative joint disease.  The examiner included another negative nexus opinion under the section regarding the right hip, although it referenced the low back.  This opinion provided rationale that was repetitive of that discussed above, with the addition that there was no evidence of chronicity for right hip condition in the service treatment records and no continuity of care for right hip condition in the years proximal to military service.  

As such, the Board finds that these opinions did not adequately consider the evidence of record, and were not well-reasoned.  For instance, regarding the examiner's discussion of Dr. L. Smith's earlier opinion, he does not discuss Dr. Smith's explanation that the Veteran's low back and hip hurt because of the severe nature of his knee problems, which caused compensatory abnormal movements and pain in his back and hips.  In addition, the examiner indicated that he could not "say with certainty" if the back disability was due to motor vehicle accident, a ladder fall, the knee condition, or a combination of the three.  The standard that the examiner was asked to consider, was "at least as likely as not."  This is described as a 50 percent probability or greater.  It is unclear that this is the standard which was applied in reaching the opinions.  Finally, observing that there was a lack of treatment in service of documented continuity of care amounts to a reliance on an absence of treatment records, and as such, is insufficient to support the negative nexus opinions.  

In addition, prior remand instructions specifically directed the examiner to discuss the October 2006 VA examination and opinions, to include the right hip X-ray finding of a radiolucent line across the posterior rim of the acetabulum, which had been considered to be representative of an old fracture.  

Finally, regarding tinnitus, the examiner indicated that it was less likely than not caused by or a result of military noise exposure.  He reasoned that the Veteran reported experiencing noise exposure and the onset of tinnitus during active duty service, but that there was no hearing loss at entrance or separation from active duty service.  There were no significant persistent threshold changes in the frequencies tested evident at separation.  The examiner opined that audiograms provided for identification of noise injuries, and in the absence of an objectively verifiable noise injury (no hearing loss and/or no significant threshold changes) the association between claimed tinnitus and noise exposure did not exist.  

Other than stating there were not significant threshold changes in the frequencies tested at separation, the examiner did not explain why the differences in audiometric testing were not significant, and whether they could be indicative of acoustic trauma.  In addition, the Board observes that the Veteran's military occupational specialty was as a medical specialist, and his decorations included a Sharpshooter Badge, M-16.  As previously noted, the Veteran underwent basic combat training for two months, and received an additional award concerning grenades.   

The Board notes that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board must ensure that any medical opinion is based on sufficient facts or data and the examiner has considered all procurable and assembled data.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As such, remand for additional VA opinions is necessary to ensure compliance with the former Board directives.  

In addition, while on remand any additional VA treatment records since November 2011 should be associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records since November 2011 with the claims folder.  If such records are not obtained, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, the RO must:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Then, forward the Veteran's claims folder to an examiner or examiners who provided the May 2013 opinions, and request addendum opinions based on records review, or if deemed necessary by the examiner(s), additional VA examination(s).  If those examiners are unavailable, forward the records to similarly situated examiners.  If additional examination(s) is/are needed to respond, the examination(s) should be scheduled.

Following review, and all indicated tests as necessary, the examiner should opine whether it is at least as likely as not that the Veteran's tinnitus is related to service, to include noise exposure in service.  The examiner is requested to discuss any in-service audiometric findings and changes from service entrance to separation.  

The examiner should opine whether it is at least as likely as not that the Veteran's low back disability is (a) caused by or (b) worsened by his service-connected degenerative joint disease with limited motion and instability of the bilateral knees.  The examiner should also discuss Dr. Smith's opinion regarding the Veteran's compensatory gait due to his bilateral knee disabilities as causing the low back disability.  The examiner should also comment on whether any alteration of gait due to knee impairment was noted on examination.

The examiner should also opine whether it is at least as likely as not that the Veteran right hip disability is (a) caused by or (b) worsened by his service-connected degenerative joint disease with limited motion and instability of the bilateral knees.  The examiner should discuss the October 2006 examination and X-ray report finding a radiolucent line across the posterior rim of the acetabulum that may have represented an old fracture.  The examiner should also discuss Dr. Smith's opinion regarding the Veteran's compensatory gait due to his bilateral knee disabilities as causing the right hip disability.   

The examiner should provide rationale for any opinions expressed.  If the examiner is unable to express the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After taking any further development deemed appropriate, readjudicate the claim.  If any benefit on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


